Citation Nr: 1325973	
Decision Date: 08/15/13    Archive Date: 08/26/13

DOCKET NO.  11-15 040A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC) 
in Amarillo, Texas


THE ISSUE

Entitlement to payment or reimbursement of medical care expenses for treatment at the Northwest Texas Hospital (NWTH) from March 9 to March 15, 2010.


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The Veteran served on active duty from June 1973 to July 1976.

This appeal to the Board of Veterans' Appeals (Board) reportedly arises from a December 2010 decision in which the VAMC in Amarillo denied payment of medical care expenses for treatment at NWTH from March 9 to March 15, 2010.  In January 2011, the appellant filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in June 2011 (incorrectly type-written as September 2011), and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2011. 

In response to a request for a Board hearing, the Veteran was scheduled for a hearing before a Veterans Law Judge at the RO in July 2012.  However, a July 2012 Report of Contact (dated 3 days prior to the hearing) reflects that the Veteran canceled the hearing and, due to his housebound status, withdrew the request for a Board hearing). 

A review of the Virtual VA electronic records storage system reveals additional pertinent documents, including the Veteran's Department of Defense Form 214, Regional Office (RO) rating decisions and VA clinic records, which are not associated with the paper claims file.

For the reasons expressed below, the matter on appeal is being remanded to the Amarillo VAMC for further action.  VA will notify the appellant when further action, on his part, is required.


REMAND

The claims file forwarded by the Amarillo VAMC is incomplete and further action on the claim on appeal is warranted prior to appellate review by the Board.

The Board is required to conduct a de novo review of the record in adjudicating the issue on appeal.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 19.7 (2012).  A June 2011 SOC asserts that the Veteran's reimbursement claim was denied by a December 2010 administrative decision which included review by a "Medical Review Board."  The SOC also refers to an April 2011 "[c]linical reconsideration" wherein the original claim was denied.  Unfortunately, the record does not contain these documents which frustrates appellate review and requires remand on a due process basis.

Nevertheless, the available evidence reflects that the Veteran is seeking reimbursement medical expenses for his treatment at NWTH from March 9 to March 15, 2010.  Pertinent legal authority provides for the furnishing of care by VA hospitals, as well as reimbursement for private medical care when such is authorized by VA.  Generally, when VA facilities or other government facilities are not capable of furnishing economical hospital care or medical services because of geographical inaccessibility or are not capable of furnishing care or services required, VA may contract with non-VA facilities for care.

In this case, the Veteran seeks payment for private medical care not authorized in advance by VA.  Reimbursement or payment for expenses not previously authorized may be made only under the following circumstances: (a) treatment was for (1) an adjudicated service-connected disability; (2) a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability; (3) any disability of a Veteran who is permanently and totally disabled as a result of a service-connected disability; (4) for any illness, injury or dental disability in the case of a Veteran who is participating in a rehabilitation program under 38 U.S.C. Chapter r 31; and (b) such treatment was rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and (c) VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical.  See 38 U.S.C.A. § 1728 (West 2002 & Supp. 2012); 38 C.F.R. §§ 17.52, 17.120 (2012).

Failure to satisfy any one of the four criteria listed above precludes VA from paying unauthorized medical expenses incurred at a private hospital.  See 38 C.F.R. § 17.120 (2012); Zimick v. West, 11 Vet. App. 45, 49 (1998).  Also, no reimbursement or payment of services not previously authorized will be made when such treatment was procured through private sources in preference to available Government facilities.  See 38 C.F.R. § 17.130 (2012).

The records associated with Virtual VA record shows that the Veteran is not service-connected for any disabilities.  Additionally, the Veteran has not contended, and it is not shown, that the Veteran was participating in a rehabilitation program under 38 U.S.C.A. § Chapter 31.  Thus, the Veteran is not eligible for medical expense reimbursement under 38 U.S.C.A. § 1728.

Accordingly, the claim was considered under pertinent provisions of The Millennium Health Care and Benefits Act, Pub. L. 106-117, codified at 38 U.S.C.A. § 1725 (West 2002 & Supp. 2012).  Under that statute - which also provides general authority for the reimbursement of non-VA emergency treatment - payment for emergency services may be made only if all of the conditions set forth in 38 C.F.R. § 17.1002 are met.  To be eligible for reimbursement under this authority, the Veteran has to satisfy all of the following conditions:

(a) the emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) the claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) a VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA Medical Center);

(d) the claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized);

(e) at the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) the veteran is financially liable to the provider of that emergency treatment for that treatment;

(g) the veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) if the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and

(i) the veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided.

38 C.F.R. § 17.1002.

In this case, the VAMC found that payment/reimbursement for medical expenses for treatment of the Veteran at NWTH from March 9 to March 15, 2010 was not warranted under the Millennium Health Care and Benefits Act.  The purported reason, as reflected in the June 2011 SOC, appears to be that the Veteran arrived at NWTH in a non-emergent condition although it is conceded that he developed an emergent condition during his stay.  It was also determined that a VA facility was available for the initial treatment, and that the Veteran had coverage under a health-plan contract - Medicare A.  

On remand, the Board requires further evidentiary development.  The available billing records list VA and "MEDICARE B TRAILBLAZER" as the Veteran's insurance providers.  The Board requires the Veteran to submit all billing information related to the ambulance transportation to NWTH on March 9, 2010, his treatment expenses, and clarification regarding his reimbursement, if any, for his treatment.

The Board also finds that the ambulance transportation records and the complete medical records from the NWTH hospitalization from March 9 to March 15, 2010 may be helpful in determining the Veteran's medical status upon arrival and during his hospitalization.  

Additionally, the VAMC should, through a letter that provides written notice consistent with 38 C.F.R. § 3.103(c)(2), give the appellant another opportunity to present any additional evidence pertinent to the claim on appeal.  The VAMC's letter should inform the appellant of the information and evidence necessary to support the claim of entitlement to payment of medical care expenses for treatment of the Veteran at NWTH from March 9 to March 15, 2010.  The VAMC should notify the appellant that it has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

The actions identified herein are consistent with the duties to notify and assist imposed by the Veteran's Claims Assistance Act.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the VAMC of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the VAMC should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.



Accordingly, this matter is hereby REMANDED to the Tampa VAMC for the following action:

1.  The VAMC should locate and associate with the combined health record (1) a copy of the December 2010 administrative decision which included review by a "Medical Review Board" and (2) a copy of the April 2011 "[c]linical reconsideration" wherein the original claim was denied.  

2.  The VAMC should send to the appellant and any authorized representative a letter inviting the appellant to submit any additional evidence pertinent to the claim of entitlement to payment or reimbursement of medical care expenses incurred for treatment at NWTH from March 9 to March 15, 2010, that is not currently of record.

The VAMC's letter should inform the appellant of the information and evidence necessary to support the claim.  The appellant should be specifically advised to submit evidence of all billing information related to the ambulance transportation to NTHS on March 9, 2010 as well as his treatment expenses.  The Veteran should be requested to clarify all insurers, to include his Medicare benefit coverage.  Additionally, the VAMC should assist the Veteran in obtaining his ambulance transportation records and complete medical records from the NWTH hospitalization from March 9 to March 15, 2010.

The VAMC should clearly explain to the appellant that it has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  After all records and/or responses received from each contacted entity have been associated with the combined health record, or a reasonable time for the Veteran's response has expired, the VAMC should determine whether the Veteran had coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the NWTH hospitalization from March 9 to March 15, 2010.

If the Veteran did not have coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the NWTH hospitalization from March 9 to March 15, 2010, the VAMC should then ensure that a medical opinion without sufficient rationale addresses the issues of whether the Veteran's initial treatment and evaluation on March 9, 2010 was for a condition of an emergent nature from a prudent layperson standard, and whether a continued medical emergency existed during the hospitalization which prevented the Veteran from being safely discharged or transferred to a VA or other Federal facility.

4.  To help avoid future remand, the VAMC must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the VAMC should readjudicate the claim on appeal in light of all evidence (to particularly include all that added to the combined health record since the VAMC's last adjudication of the claim) and legal authority.

6.  If the benefit sought on appeal remains denied, the VAMC must furnish to the appellant and any representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford it/them the appropriate time period for response before the combined health record is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The appellant need take no action until otherwise notified, but may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).

